SALCINES, Judge.
Louis Louismeme appeals the summary denial of his motion for postconvietion relief filed pursuant to Florida Rule of Criminal Procedure 3.850. Because Louismeme’s postconvietion motion is not properly sworn, we affirm. See Fla. R.Crim. P. 3.850(c). Our affirmance is without prejudice to any right Louismeme may have to file a verified motion for post-conviction relief pursuant to rule 3.850. Any such motion will not be deemed successive. We remind the postconvietion court that if it should again deny relief to any subsequent verified postconvietion motion Louismeme files, the court must attach portions of the record conclusively refuting the defendant’s allegations.1
Affirmed.
NORTHCUTT and CANADY, JJ., Concur.

. Hearsay documentation contained in the trial court record, such as a police report, can*360not conclusively refute a defendant’s claim. See Carpenter v. State, 884 So.2d 385, 387 n. 3 (Fla. 2d DCA 2004); Wachter v. State, 868 So.2d 629, 630 (Fla. 2d DCA 2004).